HUGHES, Justice.
This case apparently involves the same incident which was before us in our Cause No. 11,703, styled, Continental Trailways, Inc., v. L. L. McCandless, dba Terrace Motor Hotel, decided October 29, 1969. In that case we affirmed a judgment in favor of the Motel for damages done to its carport when a bus owned by Continental Trailways, Inc. collided with the carport. Our affirmance was based, primarily, on the ground that since no complete statement of facts had been brought up we could not consider the evidentiary points made by appellant.
It is to be noted that the party sued in our Cause 11,703 is not the party sued here.
Appellant has many evidentiary points in its brief one of which is that there is no evidence to show that appellant owned or was in any way connected with the bus which caused damage to appellee’s car which was parked in carport of the Terrace Motel when the carport was struck by a bus on April 14, 1967, and that the Court *864erred in finding that appellant owned or was responsible for the bus which caused the damage to appellee’s car.
We have carefully examined the record and find no evidence connecting appellant with the incident in suit. For this reason, we sustain appellant’s points to this effect and reverse and remand this case.
Our previous opinion affirming this case is withdrawn. Our affirmance was based on the failure of appellant to bring up a complete statement of facts. We find, however, that appellee consented to the filing of an incomplete statement of facts. Appellee filed the following motion:
“Now comes the Plaintiff, William S. Click, and respectfully moves the Court to approve a statement of facts in the above entitled and numbered cause, pursuant to Rule 377, TRCP, and as grounds therefor would show the Court the following:
I.
Plaintiff has attached hereto his proposed summaries of the testimony of Officer J. Bennett and Plaintiff, William S. Click. Plaintiff says that such summaries are full and complete summaries of the testimony given by such witnesses.
Wherefore, premises considered, Plaintiff prays the Court to grant this motion and approve such summaries of testimony as a statement of facts in this case, or in the alternative, to take such action as it may deem appropriate under the provisions of Rule 377(d), T.R.C.P., in order that a truthful record will be available for appeal.”
Thereafter, the court entered the following order:

“ORDER APPROVING STATEMENT OP FACTS

In accordance with Rule 377(d), Texas Rules of Civil Procedure, it appears to the Court that there is a disagreement between counsel as to what occurred in the trial court. The matter having been submitted to the Court by Defendant’s Motion for Approval of Witness Statements, Plaintiff’s Objection to Defendant’s Motion for Approval of Witness Statements, and Plaintiff’s Motion for Approval of Witness Statements, the Court has settled the matter by approving the two Witness Statements attached hereto in accordance with said Rule 377(d);
It is therefore ORDERED that the attached Summary of Testimony of Officer J. Bennett and Summary of Testimony of William S. Click be, and they are hereby, approved as the Statement of Facts of record in the above entitled and numbered cause.”
The statements of the witnesses approved by the trial court were the statements which appellee requested approval of as “a statement of facts in this case.” It thus appears that appellee has agreed to the filing of an abbreviated statement of facts under Rules 377, 378 T.R.C.P.
Our former opinion is withdrawn and this cause is reversed and remanded.
Former opinion withdrawn; reversed and remanded.